USCA11 Case: 21-12009      Date Filed: 12/29/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12009
                   Non-Argument Calendar
                   ____________________

JAMES NATHANIEL DOUSE,
                                              Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA, DEPARTMENT OF THE
NAVY,


                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-05164-TWT
                   ____________________
USCA11 Case: 21-12009            Date Filed: 12/29/2021         Page: 2 of 7




2                         Opinion of the Court                      21-12009


Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.
PER CURIAM:
       This is an appeal of the district court’s dismissal under Fed-
eral Rule of Civil Procedure 12(b)(6) of a Federal Tort Claims Act
(“FTCA”) suit brought by James Nathaniel Douse against the
government and the U.S. Department of Navy. 1 In the late
1970’s, Douse ingested water at Camp Lejeune, a Marine Corps
military base in North Carolina. He alleges that this water was
toxic and contaminated and, as a result, that he has suffered myri-
ad medical issues ever since.
       This is Douse’s second lawsuit covering exactly these is-
sues. He filed his first suit in 2012, the district court dismissed the
suit in 2016, and this Court affirmed the district court’s dismissal
in 2019. About one and a half years later, Douse filed this suit.
The district court below found that this suit was precluded under
the doctrine of res judicata and dismissed Douse’s complaint. For

1 Douse proceeds pro se. As a result, we hold his complaint “to less stringent
standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404
U.S. 519, 520 (1972) (per curiam). Nevertheless, “we can [only] extend such
leniency” if the pro se “complainant meets jurisdictional requirements.”
Bolden v. Odum, 695 F.2d 549, 550 (11th Cir. 1983) (per curiam). And we are
mindful that “pro se filings do not serve as an ‘impenetrable shield, for one
acting pro se has no license to harass others, clog the judicial machinery with
meritless litigation, and abuse already overloaded court dockets.’” Patterson
v. Aiken, 841 F.2d 386, 387 (11th Cir. 1988) (per curiam) (quoting Farguson v.
MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir.1986)).
USCA11 Case: 21-12009             Date Filed: 12/29/2021         Page: 3 of 7




21-12009                   Opinion of the Court                               3

the reasons discussed below, we agree and affirm the district
court’s dismissal order.
                 I.      RELEVANT BACKGROUND
       In November 1976, Douse ingested water at Camp Lejeune
in North Carolina, which he alleges was “toxic” or “contaminat-
ed.” As a result, Douse has suffered health problems, including
“Seizures,” “Liver Dysfunction,” “Hepatitis ‘C,’” “Rheumatoid
Arthritis,” neurological injuries including “Excessive Headaches,”
and “Malignant sores” on his lips and in his mouth. Shortly after
ingesting the water, Douse was honorably discharged from the
Marines.
       Douse first sued on May 22, 2012. 2 On December 11, 2012,
the district court merged Douse’s case into a larger multidistrict
lawsuit concerning the water quality at Camp Lejeune.
        On December 5, 2016, the district court dismissed the mul-
tidistrict litigation. In re Camp Lejeune N.C. Water Contamina-
tion Litig. (“Camp Lejeune Water Litig.”), 263 F. Supp. 3d 1318,
1365 (N.D. Ga. 2016). In dismissing the litigation, the district
court relied on the ten-year North Carolina statute of repose, the
Feres doctrine, 3 and the “discretionary function exception.”4 See

2   Douse v. Department of the Navy, No. 1:12-cv-01771-TWT (N.D. Ga.
2012).
3 “[T]he [g]overnment is not liable under the Federal Tort Claims Act for in-
juries to servicemen where the injuries arise out of or are in the course of
activity incident to service.” Feres v. United States, 340 U.S. 135, 146 (1950).
USCA11 Case: 21-12009           Date Filed: 12/29/2021       Page: 4 of 7




4                        Opinion of the Court                    21-12009

id. at 1336, 1343, 1360. On May 22, 2019, this Court affirmed. In
re Camp Lejeune, N.C. Water Contamination Litig., 774 F. App’x
564, 568 (11th Cir. 2019) (finding the statute of repose sufficient to
dismiss the claims).
        About one and a half years later, on December 21, 2020,
Douse filed this action. He sought to have the dismissal of his
prior suit “reconsidered,” claiming that this Court’s previous “rul-
ing” in 2019 was not applicable to him. Specifically, he asserted
that neither this Court nor the district court in the previous litiga-
tion had considered “North Carolina Disability Statutes,” which
were “mandatory” under North Carolina law. Douse claimed he
was entitled to compensatory damages in the amount of
$1,600,000, as well as costs and attorney’s fees. The government
moved to dismiss Douse’s complaint, asserting that it was barred
by the res judicata doctrine because Douse was attempting to re-
litigate his claims that were dismissed in 2016.
        On May 11, 2021, the district court dismissed this action. It
held that the “Complaint makes clear that the elements required
for res judicata have been satisfied and that [Douse] merely seeks
to relitigate his previous claims.” Douse filed this appeal.


4 “[T]he discretionary function exception serves to preserve sovereign im-
munity for any claim that is based on a federal agency or employee’s perfor-
mance or nonperformance of a discretionary task, even if, in so acting, the
agency employee may have abused his discretion.” Camp Lejeune Water
Litig., 263 F. Supp. 3d at 1345 (quoting Zelaya v. United States, 781 F.3d
1315, 1329 (11th Cir. 2015)).
USCA11 Case: 21-12009           Date Filed: 12/29/2021   Page: 5 of 7




21-12009               Opinion of the Court                         5

                 II.    STANDARD OF REVIEW

       We review de novo a district court’s dismissal of a com-
plaint under Rule 12(b)(6), “accepting the factual allegations in the
complaint as true and construing them in the light most favorable
to the plaintiff.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308
(11th Cir. 2006). We also review de novo the preclusion of a
claim by res judicata. Griswold v. Cnty. of Hillsborough, 598 F.3d
1289, 1292 (11th Cir. 2010).
                         III.     ANALYSIS

      Res judicata, or claim preclusion, is the principle that a final
judgment on the merits by a court with jurisdiction ought not to
be relitigated. See In re Atlanta Retail, Inc., 456 F.3d 1277, 1284
(11th Cir. 2006) (“Res judicata . . . [has] the purpose of both giving
finality to parties who have already litigated a claim and promot-
ing judicial economy; it bars claims that could have been litigated
as well.”). The four necessary elements of this doctrine are well
known: “(1) there is a final judgment on the merits; (2) the deci-
sion was rendered by a court of competent jurisdiction; (3) the
parties, or those in privity with them, are identical in both suits;
and (4) the same cause of action is involved in both cases.” Gris-
wold, 598 F.3d at 1292 (quoting Ragsdale v. Rubbermaid, Inc., 193
F.3d 1235, 1238 (11th Cir. 1999)). This doctrine “acts as a bar ‘not
only to the precise legal theory presented in the previous litiga-
tion, but to all legal theories and claims arising out of the same
operative nucleus of fact.’” Pleming v. Universal-Rundle Corp.,
USCA11 Case: 21-12009          Date Filed: 12/29/2021       Page: 6 of 7




6                        Opinion of the Court                   21-12009

142 F.3d 1354, 1356 (11th Cir. 1998) (quoting Manning v. City of
Auburn, 953 F.2d 1355, 1358–59 (11th Cir. 1992)).
        The elements of res judicata are plainly satisfied here.
First, the district court’s 2016 dismissal in the Camp Lejeune Wa-
ter Litigation, into which Douse’s initial suit was merged, was a
final judgment on the merits. See Mathis v. Laird, 457 F.2d 926,
927 (5th Cir. 1972) (per curiam) (“A ruling based on the statute of
limitations is a decision on the merits for res judicata purposes.”). 5
Second, the district court for the Northern District of Georgia had
jurisdiction over the FTCA claims. See 28 U.S.C. § 1331. Third,
the parties here, Douse and the United States and the Department
of Navy, are identical. Fourth, the causes of action are identical
because they arise “out of the same nucleus of operative fact.”
Pleming, 142 F.3d at 1356 (quoting Manning, 953 F.2d at 1358–
59). Indeed, Douse’s claims in both suits arise out the alleged per-
sonal injury resulting from exposure to contaminated water at
Camp Lejeune. Aside from conclusorily asserting that “Res Judi-
cata does not exist” in this case, Douse proffers no counterargu-
ment.
        Accordingly, for the reasons discussed, we hold that the
district court properly determined that Douse’s suit was preclud-



5  In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc), this Court adopted as binding precedent all decisions of the former
Fifth Circuit handed down prior to October 1, 1981.
USCA11 Case: 21-12009     Date Filed: 12/29/2021   Page: 7 of 7




21-12009            Opinion of the Court                      7

ed and dismissed the action. We therefore affirm the district
court’s order.
      AFFIRMED.